Citation Nr: 9919567	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  93-26 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran had active service from October 1945 to February 
1947.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1992 rating action 
by the Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was before the Board for the first time in November 
1995.  At that time the Board determined, in part, that new 
and material evidence had not been presented to reopen the 
claim for entitlement to service connection for duodenal 
ulcer. Thereafter, the veteran appealed to the United States 
Court of Appeals for Veteran's Claims (formerly the United 
States Court of Veterans Appeals herein referred to as the 
Court or COVA).  

While this case was pending before the Court, the Office of 
General Counsel for VA, on behalf of the Secretary, filed a 
joint motion for remand and for stay of proceedings.  The 
request was to vacate the November 1995 decision by the 
Board, and to remand the case for further development and 
readjudication.  The Court granted this motion in a February 
1997 order, and the case was returned to the Board for 
compliance with the directives stipulated in the motion.

In November 1997, the Board remanded the case to the RO for 
further evidentiary development to include associating 
private medical records with the claims file and 
readjudication on the issue of whether new and material 
evidence had been presented to reopen the claim for 
entitlement to service connection for duodenal ulcer.

After further evidentiary development, the RO determined that 
new and material evidence to reopen the claim for entitlement 
to service connection for duodenal had not been presented and 
returned the claims file to the Board.

In a July 1998 decision, the Board also determined that new 
and material evidence to reopen the claim for entitlement to 
service connection for a duodenal ulcer had not been 
presented.  Thereafter the veteran appealed to the Court.

While this case was pending before the Court, the Office of 
General Counsel for VA, on behalf of the Secretary, filed an 
unopposed motion for remand and for stay of proceedings.  The 
request was to vacate the July 1998 decision by the Board, 
and to remand the case for further development and 
readjudication.  The Court granted this motion in a December 
1998 order, and the case was returned to the Board for 
compliance with the directives stipulated in the motion.


FINDINGS OF FACT

1.  Entitlement to service connection for a duodenal ulcer 
was denied by the RO by an August 1971 rating decision on the 
basis that the disability was not incurred in or aggravated 
by service; the veteran was notified of the determination in 
August 1971 and no appeal was perfected from the 
determination.

2.  Evidence submitted since the RO's August 1971 rating 
decision consists of VA out-patient treatment records from 
January 1976 to May 1976, private medical records from July 
1971 to March 1980, including duplicates of previously 
associated records, a VA examination report dated in July 
1992, and several lay statements.

3.  The evidence submitted since the August 1971 denial, 
which bears directly and substantially upon the specific 
matter under consideration, is cumulative or redundant; 
evidence which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has not been submitted.  


CONCLUSIONS OF LAW

1.  The August 1971 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (1998).

2.  Evidence received since the August 1971 rating decision 
denying entitlement to service connection for a duodenal 
ulcer is not new and material, and the claim is not reopened. 
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks entitlement to service 
connection for a duodenal ulcer.  A rating decision in August 
1971 denied the veteran's claim of duodenal ulcer.  The 
veteran did not appeal the decision.

Relevant law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).   
Service connection may also be granted for disease, which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service. 38 C.F.R. § 3.303(d) (1998); Cosman v. Principi, 3 
Vet. App. 303, 305 (1992).  

Finality/new and material evidence 

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  Once a 
decision becomes final, new and material evidence is required 
to reopen the claim.  38 U.S.C.A. § 5108 provides that "[I]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the secretary 
shall reopen the claim and review the former disposition of 
the claim."  

An appeal consists of a timely filed notice of disagreement 
and a timely filed substantive appeal.  38 C.F.R. § 20.200.  
A notice of disagreement must be filed within one year of the 
date notice of the RO's determination is mailed to the 
claimant.  Otherwise, the determination becomes final.  
38 C.F.R. § 20.302(a).  

"New and material evidence" is defined by the Secretary as 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998);  Hodge v. West, 155 F. 
3d 1356  (Fed. Cir. 1998).

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality. These 
guidelines require that in determining the issue of whether 
the additional evidence submitted is new and material, a 
question of law, the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). The Court has held that this presumption of 
credibility is not unlimited. Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible. Duran v. Brown, 7 Vet. App. 216, 220 
(1994).

Where the dispositive issue involves a question of medical 
causation (such as whether a condition claimed is the result 
of active service in the military), then competent medical or 
other probative evidence is necessary.  In Moray v. Brown, 
5 Vet. App. 211, 214 (1993), the Court noted that lay persons 
are not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation, or in this case, of aggravation of a 
preexisting disease, cannot suffice to reopen a claim under 
38 U.S.C. 5108."

In determining whether to reopen previously and finally 
denied claims, the two-step test which was announced in Manio 
v. Derwinski, 1 Vet. App. 140 (1991), has been replaced by a 
three-step test.  Under the new Elkins test, see Elkins v. 
West, U.S. Vet. App. No. 1534 (Feb. 17, 1999), the Secretary 
must first determine whether the veteran has presented new 
and material evidence under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim, the 
Secretary must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Third, if the claim is well grounded, 
the Secretary may then proceed to evaluate the merits of the 
claim but only after ensuring that his duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
U.S. Vet. App. No. 97-2180 (Feb. 17, 1999).

In order to warrant reopening a previously and finally 
disallowed claim, the newly presented or secured evidence 
must be not cumulative of evidence of record at the time of 
the last prior final disallowance and must tend to prove the 
merits of the claim as to each essential element that was 
lacking in the last final disallowance.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

Factual background

The "old" evidence

At the time of the RO's August 1971 determination, the 
evidence of record consisted of the veteran's service medical 
records, which contain no complaint, finding, or treatment of 
gastrointestinal symptomatology, or of a duodenal ulcer in 
particular.

A letter from R.E.G., M.D., dated in December 1957, reflects 
that he treated the veteran in January 1948 for a stomach 
condition, which required repeated care, and treatment for 
the next six months. The veteran was treated with an ulcer 
regime that "finally" controlled his acute symptoms. The 
physician also noted his understanding that the veteran had 
experienced more recent recurrences for which he was treated 
elsewhere.

In a statement received in January 1958, the veteran's then-
spouse wrote that she first became aware of her husband's 
"illness" when he was "overseas" and that he wrote her 
"in July 1946 that he had been to the doctor with his 
stomach." She noted that his stomach had "bothered" him 
ever since, requiring him to take medication and stay on a 
diet.

A report of the veteran's hospitalization at a VA facility in 
November 1957 shows that he sought treatment for stomach 
pain. The veteran dated the onset of his illness to 
approximately 1946, when he began to experience symptoms 
related to the stomach. He reported that at that time, he 
experienced symptomatology including a sensation of emptiness 
in the stomach with no burning, pain, or nausea. He reported 
that he visited several physicians, some of whom, it was 
noted, made the diagnosis of ulcer without x-ray evidence. It 
was also noted by history that in 1954, an x-ray study 
definitively revealed an ulcer, and the veteran's symptoms 
cleared markedly on diet and therapy. The veteran noted that 
his symptoms recurred two months prior to the 1957 
hospitalization. Physical examination revealed tenderness in 
the midepigastric region and an upper gastrointestinal series 
revealed deformity of the duodenal bulb, which was believed 
to be secondary to chronic duodenal ulceration. The veteran's 
symptomatology improved with treatment. The discharge 
diagnosis was duodenal ulcer, treated and improved.

In a statement dated in July 1971, V.O.R., Jr., M.D., wrote 
that the veteran had sought treatment for an "ulcerated 
stomach" in 1947 "right after he got out of the service." 
The physician cited office notes, ostensibly from January 
1961, that the veteran sought a refill of medication. It was 
noted that the veteran was also nervous at that time.
A statement from R.E.L., M.D., dated in July 1971, shows that 
the veteran was treated from December 1955 to December 1961, 
initially seeking treatment for pain in the stomach.  It was 
noted that the veteran had been hospitalized for an ulcer at 
a VA facility in 1957 for "about 3 months." The diagnosis 
was duodenal ulcer and reportedly, the ulcer was still active 
when the veteran was last seen in December 1961.  Based on 
the aforementioned evidence, the RO concluded in August 1971 
that the veteran's duodenal ulcer was not incurred in or 
aggravated by active service.

The August 1971 RO decision

As demonstrated upon a review of the rating decision, the 
veteran's claim of entitlement to service connection for a 
duodenal ulcer was denied by the RO in an August 1971 
determination.  The veteran was notified that month and he 
did not appeal the decision.  The Board notes that the 
benefit had been previously denied by the RO and by the 
Board.  

The additional evidence

Evidence added to the record since the RO's 1971 
determination consists of a statement from a R.E.L., M.D., 
dated in March 1976, with corresponding office notes, which 
reflects that the veteran was treated from July 1975 to date 
for symptomatology including weight loss and epigastric pain.  
The diagnosis shows that the veteran appeared to have had a 
surgically corrected hiatus hernia; mechanical impairment was 
suspected.  The physician noted that the veteran apparently 
also had undergone a vagotomy and a pyloroplasty with 
possible "dumping syndrome."  A statement dated in April 
1976 from the veteran's representative reflects that the 
aforementioned physician had treated the veteran for 25 years 
for a stomach condition.

VA outpatient reports dated in 1976 show a history of peptic 
ulcer disease in 1957, a vagotomy in 1972, and repair of a 
hiatal hernia in 1974.  Findings led to diagnoses of 
dysphagia and mild gastritis; findings on upper 
gastrointestinal study and barium swallow were noted to be 
essentially normal.

Additional evidence submitted since the RO's August 1971 
determination include additional private medical records from 
R.E.L., M.D., and R.J.L., M.D., revealing dilation of a 
questionable esophageal stricture in 1980 and a letter from a 
private physician dated in 1988 regarding the veteran's 
response to medication for his "ulcer disease."

A letter from J.S.B., M.D., dated in October 1976, with 
associated records, shows that the veteran was hospitalized 
in September 1976 for treatment of difficulty swallowing.  
Studies revealed an essentially normal upper gastrointestinal 
tract.  It was noted that the veteran was thought to have 
recurrent esophageal spasm and probable peripheral neuropathy 
of undetermined origin.

In response to an inquiry from the RO, a statement from the 
office of R.E.L., M.D., received in March 1992, reflects that 
the veteran continued to receive treatment and medication and 
that his last visit was in October 1991.

Five lay statements were received in May 1992 which, 
cumulatively, state that the veteran received treatment from 
V.O.R., M.D., in 1947 after service and was told that he had 
ulcers, for which he was treated.  The statements reflect 
that the veteran continued to have symptomatology associated 
with ulcers and essentially, that he had not experienced that 
type of difficulty prior to service.  A statement from V.S. 
notes that she and V.O.R., M.D., believed that the veteran's 
ulcer disorder was caused by his period of service.

In a statement received in April 1992, the veteran stated 
that he had attempted to obtain records of treatment received 
shortly after separation from service, but the records were 
unavailable as the physician had died and the records were 
destroyed after his death.  He noted that he had sought 
treatment from another physician, ostensibly V.O.R., M.D., 
but that physician had also died.

On VA examination in July 1992, findings on examination were 
negative.  The examination led to a diagnostic impression 
that the veteran's history was consistent with chronic ulcer 
with low-grade activity in spite of the negative examination 
and negative stool guaiac.  The veteran's history was also 
compatible with esophageal stricture and gastroesophageal 
reflux.

In December 1997, the RO contacted the veteran by letter and 
provided him an opportunity to submit medical evidence of 
treatment that he reportedly received shortly after his 
discharge from service.  As noted above, no evidence was 
forthcoming.

Analysis

The August 1971 rating decision that denied the veteran's 
claim of entitlement to service connection for a duodenal 
ulcer is final in the absence of a timely filed appeal, and 
the veteran's claim of service connection may only be opened 
if he submits new and material evidence.  See 38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. §§ 3.156(a), 20.1103.

The Board has reviewed the evidence, which has been submitted 
since the August 1971 final rating decision.  The additional 
evidence that has been received consists of clinical records 
that show treatment for ulcers and continued epigastric 
complaints similar to those reported previously and 
considered in the August 1971 rating denial.  In essence, 
this evidence documents ongoing treatment and as such does 
not tend to show incurrence in service or otherwise link the 
veteran's duodenal ulcer to service.

Added to the record are additional statements from the 
veteran and his family and friends to the effect that his 
ulcers were related to service.  This is essentially 
duplicative and cumulative of statements made at the time of 
the August 1971 RO decision.  Moreover, as a lay people, the 
veteran, his family, and friends lack the capability to 
provide evidence that requires specialized knowledge, skill, 
experience, training or education.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  See also Moray and 
Routen, supra.

In short, the evidence submitted since the August1971 RO 
decision is not new and material.  That is, evidence which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has not been submitted.  Since the veteran has not submitted 
the requisite new and material evidence, the August 1971 RO 
rating decision remains final, the claim may not be reopened, 
and the benefit sought on appeal remains denied.  See 
38 U.S.C.A. §§ 5108, 7105;  38 C.F.R. §§ 3.156, 20.1103. 

Additional matters

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

...when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is "necessary to complete 
the application."  Graves, 8 Vet. App at 
525.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen the claim.  

Finally, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In Bernard, the 
Court held that before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.    

In adjudicating this claim, the RO applied the standard 
enunciated by the Court in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  The Court's now invalidated position in 
Colvin was that evidence is "material" where it, first, is 
"relevant to and probative of the issue at hand" and, 
second, where it is of "sufficient weight or significance 
that there is a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome."  See the March 1993 
Statement of the Case and the February 1998 Supplemental 
Statement of the Case.  This standard has since been rendered 
invalid by the United States Court of Appeals for the Federal 
Circuit in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998). 

The Board concludes that there has been no prejudice to the 
veteran, as, even under the Hodge test, the veteran's claim 
is not capable of being reopened.  With respect to due 
process considerations, the veteran was given the provisions 
of 38 C.F.R. § 3.156, which Hodge says must be applied, in 
the Statement of the Case.  The Board concludes that the 
veteran has been adequately informed of the basis for the 
RO's decision, that he was accorded ample opportunity to 
present his claim fully, and that any error by the RO in 
adjudicating the claim under the now invalidated Colvin 
standard could not have been prejudicial.  A remand so that 
the RO could apply the Hodge standard therefore would serve 
no useful purpose.  


ORDER

No new and material evidence has been provided to reopen the 
veteran's claim of service connection for a duodenal ulcer.  
The appeal is denied.





		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

